Mr. Justice Wolf
delivered the opinion of the Court.
In these cases there was evidence tending to show that the defendant, Moisés Carrión, met the prosecuting witness, Segundo Vázquez, on a street in the town of Loiza, and after an exchange of words which are unimportant, produced a revolver and fired three shots at Vázquez without injuring-him. "When the police arrived, Carrión had disappeared and it was impossible to locate the alleged weapon. These facts appear from the testimony of Segundo Vázquez. Carrión was convicted of aggravated assault and of carrying a prohibited weapon. On appeal to this court, his sole objection is to the weighing of the evidence by the lower court.
The finding of the trial judge was based practically only on the testimony of the prosecuting witness. Although he was the injured party and his testimony should be carefully analyzed by a trial court, we are not disposed to reverse the decision of that tribunal with regard to his credibility. The evidence is perhaps not as strong as might be imagined, but there is enough in the record to support the judgment of the lower court in both appeals.
The judgment should be affirmed.
Mr. Chief Justice Del Toro and Mr. Associate Justice Cordova Dávila took no part in Jhe decision of this case.